DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control means” in claim 7;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification: “a control means” is not defined.



Claim Rejections - 35 USC § 112
112 1st Statement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claims 8-12 are rejected based on their dependency to claim 7. 

Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 7, the claim recites the newly added limitation “a vapor withdrawing means comprising a nozzle.” In paragraph [0040] of the published specification, it is discussed that a rectification column has a separator which vaporizes the feed to separate vapor. However, the specification makes no mention of a nozzle acting as a vapor withdrawing means. There is nothing in the originally filed claims, specification, or drawings to support the newly added limitation to claim 7. Thus, the newly added limitation is deemed to be NEW MATTER. 

Claims 8-12 are rejected based on their dependency to claim 7.

112 2nd Statement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the claim limitation “control means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term invokes 112f and is not supported in the specification to define the requisite structure of what exactly performs the functions of the claim. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claims 8-12 are rejected based on their dependency to claim 7. 

Allowable Subject Matter
Claims 1-6 are allowed.
Claims 7-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The closest prior art of record is Cuellar (US 2008/0078205).
	The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
In a process for the separation of a gas stream containing methane, C2 components, C3 components, and heavier hydrocarbon components into a volatile residue gas fraction and a less volatile fraction containing a portion of said C2 components, C3 components, and heavier hydrocarbon components or said C3 components and heavier hydrocarbon components, wherein (a) said gas stream is cooled under pressure to provide a cooled stream; (b) said cooled stream is expanded to a lower pressure whereby said cooled stream is further cooled; and (c) said further cooled stream is directed into a distillation column and fractionated at said lower pressure whereby the components of said less volatile fraction are recovered; wherein prior to cooling, said gas stream is divided into first and second streams; (1) said first stream is cooled to form a condensed first stream; (2) said condensed first stream is expanded to said lower pressure to form an expanded condensed first stream that is thereafter supplied to said distillation column at a mid-column feed position; Application No. 16/815,829 Docket No. H217720-US-2Page 3 (3) said second stream is cooled under pressure to form a partially condensed second stream; (4) said partially condensed second stream is separated thereby to provide a vapor stream and at least one liquid stream; (5) said vapor stream is divided into first and second portions; (6) said first portion is cooled to form a condensed first portion; (7) said condensed first portion is expanded to said lower pressure to form an expanded condensed first portion that is thereafter supplied to said distillation column at an upper mid-column feed position above said mid-column feed position; (8) said second portion is expanded to said lower pressure to form an expanded second portion that is supplied to said distillation column at a lower mid-column feed position below said mid-column feed position; (9) at least a portion of said at least one liquid stream is expanded to said lower pressure to form an expanded liquid stream that is supplied to said distillation column at another lower mid-column feed position below said mid-column feed position; (10) a distillation vapor stream is collected from an upper region of said distillation column and heated to form a heated distillation vapor stream, said heating thereby to supply at least a portion of said cooling of steps (1), (3), and (6); (11) said heated distillation vapor stream is compressed to higher pressure, cooled, and thereafter divided into said volatile residue gas fraction and a compressed recycle stream; Application No. 16/815,829 Docket No. H217720-US-2Page 4 (12) said compressed recycle stream is cooled to form a condensed compressed recycle stream, said cooling thereby to supply at least a portion of said heating of step; said condensed compressed recycle stream is expanded to said lower pressure to form an expanded condensed compressed recycle stream that is thereafter supplied to said distillation column at a top feed position; and portions of components in said less volatile fraction are recovered.
	Cuellar teaches separation of hydrocarbons (Abstract at least) wherein a gas stream is cooled (31 to 10, Fig. 1) and the cooled stream is further separated into an overhead and bottom stream (32, 33, Fig. 1) wherein the overhead stream is split into two portions where one portion is cooled (35, Fig. 1) and expanded (16, Fig. 1) and sent to a column for separation, while the bottoms stream is sent to the column and is later conditioned via other streams to form a residue gas (see the pathway from 19a to 48e from the bottom stream 33). However, the majority with regard to the specifics and structures pertaining to claim 1 are simply not taught or even implied by Cuellar, such as:
(11) said heated distillation vapor stream is compressed to higher pressure, cooled, and thereafter divided into said volatile residue gas fraction and a compressed recycle stream; (12) said compressed recycle stream is cooled to form a substantially condensed compressed recycle stream, said cooling thereby to supply at least a portion of said heating of step (10); (13) said substantially condensed compressed recycle stream is expanded to said lower pressure to form an expanded substantially condensed compressed recycle stream that is thereafter supplied to said distillation column at a top feed position; and (14) the quantities and temperatures of said feed streams to said distillation column are effective to maintain an overhead temperature of said distillation column at a temperature whereby major portions of components in said relatively less volatile fraction are recovered.
Thus, a modification would not be obvious to modify the prior art structures to arrive at the independent claims 1 and 7, without impermissible hindsight, thereby making the independent claims, and dependent claims therefrom are considered allowable.

Response to Arguments
Applicant’s arguments are directed to addressing the 112 rejections made in the previous office action. Applicant has defined the 112f terms and pointed to where they are supported in the specification. The Examiner has withdrawn majority of the previous 112f interpretations and any associated 112 rejections made with them. The Examiner has considered Applicant’s definition for “control means” recited in claim 7, but maintains the 112f interpretation and maintains that the control means is not defined in the specification and that Applicant’s assertion of the control means being a control algorithm and associated sensors is insufficient as the specification makes no mention of this. Thus, the control means limitation in claim 7 is maintained under 112f, and the associated 112a and 112b rejections made along with the 112f interpretation.
 Applicant further clarifies the remaining 112b rejections by noting that the cited 112b rejections are overcome by amendment or clarified through Applicant’s admission on the record of the position with regard to terms such as “volatile” and “heavier.” The Examiner has withdrawn these rejections as the interpretation for them is now clearly on the record. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/            Examiner, Art Unit 3763